                                                               United
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 1 of 16 States Courts
                                                                Southern District of Texas
                                                                         FILED
                                                                     June 30, 2021
                                                              Nathan Ochsner, Clerk of Court
                                                                  4:21-MJ-1458
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 2 of 16
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 3 of 16
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 4 of 16
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 5 of 16
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 6 of 16
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 7 of 16
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 8 of 16
Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 9 of 16
Centralized CM/ECF LIVE - U.S. District Court:txwd                          Page 1 of 7
         Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 10 of 16


                                                                                          CLOSED

                           U.S. District Court [LIVE]
                        Western District of Texas (El Paso)
                CRIMINAL DOCKET FOR CASE #: 3:19-cr-01293-DCG-6


Case title: USA v. Sealed                                 Date Filed: 04/24/2019

Assigned to: Judge David C
Guaderrama

Defendant (6)
Christopher Morales                         represented by Art Werge
True Name                                                  Werge Law Firm PLLC
Christopher Alexander Morales                              1413 Montana
                                                           El Paso, TX 79902
                                                           915-204-2582
                                                           Fax: 866-585-8459
                                                           Email: wergelaw@gmail.com
                                                           TERMINATED: 10/08/2020
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: CJA Appointment

Pending Counts                                            Disposition
21 U.S.C. 963, 952, 960 Conspiracy to
                                                          Deft sentenced to 72 months
Import a Controlled Substance, to wit:
                                                          imprisonment, 5 yrs S/R, $100 S/A
50 grams or more of Methamphetamine
                                                          imposed, $0 fine
(1)

Highest Offense Level (Opening)
Felony

Terminated Counts                                         Disposition
21 U.S.C. 846, 841 Conspiracy to
Possess a Controlled Substance with
Intent to Distribute, to wit: 50 grams or                 Dismissed on Govt Motion
more of Methamphetamine
(2)
18 U.S.C. 371, 2312 Conspiracy to
Transport Stolen Vehicles in Interstate
                                                          Dismissed on Govt Motion
and Foreign Commerce
(3)

18 U.S.C. 2312 Transportation of



https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?200278704667679-L_1_0-1                6/30/2021
Centralized CM/ECF LIVE - U.S. District Court:txwd                          Page 2 of 7
         Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 11 of 16


Stolen Vehicles in Interstate and
Foreign Commerce                                          Dismissed on Govt Motion
(8)

Highest Offense Level (Terminated)
Felony

Complaints                                                Disposition
None


Plaintiff
USA                                         represented by Christopher Kirk Mangels
                                                           United States Attorney's Office
                                                           700 San Antonio, Suite 200
                                                           El Paso, TX 79901
                                                           915-534-3472
                                                           Email: christopher.mangels@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                          Mallory Josephine Rasmussen
                                                          U.S. Attorney's Office
                                                          700 E. San Antonio Ave.
                                                          Suite 200
                                                          El Paso, TX 79901
                                                          915-356-2228
                                                          Email: mallory.rasmussen@usdoj.gov
                                                          TERMINATED: 05/20/2021
                                                          LEAD ATTORNEY

                                                          Sarah Valenzuela
                                                          U.S. Attorney's Office
                                                          Co-Counsel
                                                          700 E. San Antonio, Suite 200
                                                          El Paso, TX 79901
                                                          915-534-6884
                                                          Email: sarah.valenzuela2@usdoj.gov
                                                          TERMINATED: 05/20/2021
                                                          LEAD ATTORNEY

                                                          Vanessa K. Brown
                                                          U. S. Attorney's Office
                                                          Co-Counsel
                                                          700 E. San Antonio Ave., Suite 200
                                                          El Paso, TX 79901
                                                          915-5346884
                                                          Email: vanessa.brown2@usdoj.gov




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?200278704667679-L_1_0-1                6/30/2021
Centralized CM/ECF LIVE - U.S. District Court:txwd                          Page 3 of 7
         Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 12 of 16


                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


 Date Filed       #   Docket Text
 04/24/2019        6 MOTION to Seal Indictment by USA as to Christopher Morales. (mc4)
                     Modified on 4/25/2019 (mc4). (Entered: 04/25/2019)
 04/24/2019      15 ORDER GRANTING 6 Motion to Seal Indictment/Information as to
                    Christopher Morales (6). Signed by Judge Robert F. Castaneda. (mc4)
                    (Entered: 04/25/2019)
 04/24/2019      26 REDACTED INDICTMENT as to Christopher Morales. (mc4) (Entered:
                    04/25/2019)
 04/24/2019      35 Personal Data Sheet (SEALED) as to Christopher Morales (mc4) (Entered:
                    04/25/2019)
 04/24/2019      44 MOTION to Detain Defendant without Bond by USA as to Christopher
                    Morales. (mc4) (Entered: 04/25/2019)
 04/24/2019      53 ORDER FOR ISSUANCE OF Bench Warrant as to Christopher Morales.
                    Signed by Judge Robert F. Castaneda. (mc4) (Entered: 04/25/2019)
 04/25/2019      62 Arrest Warrant Issued by Judge Robert F. Castaneda as to Christopher
                    Morales. (mc4) (Entered: 04/25/2019)
 11/21/2019     197 Application for Writ of Habeas Corpus ad Prosequendum as to Christopher
                    Morales (Attachments: # 1 Unredacted)(mc4) (Entered: 11/21/2019)
 11/21/2019     200 Writ of Habeas Corpus ad Prosequendum Issued as to Christopher Morales for
                    12/16/19 (Attachments: # 1 Unredacted/USMS Received)(mc4) (Entered:
                    11/22/2019)
 12/16/2019           Arrest of Christopher Morales (em) (Entered: 12/16/2019)
 12/16/2019           INDICTMENT UNSEALED as to Christopher Morales (em) (Entered:
                      12/16/2019)
 12/16/2019     209 Minute Entry for proceedings held before Judge Miguel A. Torres:Initial
                    Appearance as to Christopher Morales held on 12/16/2019 (Minute entry
                    documents are not available electronically.) (Court Reporter ERO.) (em)
                    (Entered: 12/16/2019)
 12/16/2019           Spanish Language Interpreter NOT required as to Christopher Morales (em)
                      (Entered: 12/16/2019)
 12/16/2019           ORAL ORDER OF TEMPORARY DETENTION: Bond set to No Bond Set
                      as to Christopher Morales. Signed by Judge Miguel A. Torres. (em) (Entered:
                      12/16/2019)
 12/16/2019     210 ORDER APPOINTING COUNSEL as to Christopher Morales Art Werge for
                    Christopher Morales appointed.. Signed by Judge Miguel A. Torres. (em)
                    (Entered: 12/16/2019)




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?200278704667679-L_1_0-1                    6/30/2021
Centralized CM/ECF LIVE - U.S. District Court:txwd                          Page 4 of 7
         Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 13 of 16


 12/16/2019     211 ORDER as to Christopher Morales, ( District Court Arraignment set for
                    12/19/2019 09:30 AM before Judge Miguel A. Torres; Detention Hearing set
                    for 12/19/2019 09:30 AM before Judge Miguel A. Torres,). Signed by Judge
                    Miguel A. Torres. (em) (Entered: 12/16/2019)
 12/18/2019     215 MOTION for Leave to File Sealed Document (Attachments: # 1 Sealed
                    Document) (Mangels, Christopher) (Entered: 12/18/2019)
 12/18/2019           Text Order GRANTING 215 Motion for Leave to File Sealed Document as to
                      Christopher Morales (6) Entered by Judge David C Guaderrama. (This is a
                      text-only entry generated by the court. There is no document associated with
                      this entry.) (gd) (Entered: 12/18/2019)
 12/18/2019     216 SEALED MOTION filed (mc4) (Entered: 12/18/2019)
 12/19/2019     217 WAIVER of Personal Appearance at Arraignment and Entry of Plea of Not
                    Guilty by Christopher Morales Signed by Judge Miguel A. Torres. (mc4)
                    (Entered: 12/19/2019)
 12/19/2019     219 WAIVER of Detention Hearing by Christopher Morales (mc4) (Entered:
                    12/19/2019)
 12/19/2019     221 ORDER OF DETENTION: No Bond Set as to Christopher Morales. Signed
                    by Judge Miguel A. Torres. (mc4) (Entered: 12/19/2019)
 12/19/2019     223 Sealed Order. Signed by Judge David C Guaderrama. (mc4) (Entered:
                    12/19/2019)
 01/03/2020     225 Arrest Warrant Returned Executed on 12/10/19 as to Christopher Morales.
                    (mc4) (Entered: 01/03/2020)
 01/28/2020     241 ORDER as to Christopher Morales, ( Docket Call set for 2/5/2020 09:30 AM
                    before Judge David C Guaderrama,). Signed by Judge David C Guaderrama.
                    (mc4) (Entered: 01/28/2020)
 01/28/2020     244 General ORDER of Discovery as to Christopher Morales. Signed by Judge
                    David C Guaderrama. (mc4) (Entered: 01/28/2020)
 02/03/2020     251 PLEA AGREEMENT as to Christopher Morales (Plea agreement documents
                    are not available electronically.) (Mangels, Christopher) (Entered: 02/03/2020)
 02/03/2020     252 Sealed Addendum to Plea Agreement as to Christopher Morales (Mangels,
                    Christopher) (Entered: 02/03/2020)
 02/06/2020     257 ORDER TO CONTINUE - Ends of Justice as to Christopher Morales,
                    ( Rearraignment set for 2/13/2020 02:00 PM before Judge Leon Schydlower,).
                    Signed by Judge Leon Schydlower. (mc4) (Entered: 02/06/2020)
 02/13/2020     258 Consent to administration of guilty plea and Rule 11 Allocution by a United
                    States Magistrate Judge by Christopher Morales (mc4) (Entered: 02/13/2020)
 02/13/2020     259 Minute Entry for proceedings held before Judge Leon
                    Schydlower:Rearraignment held on 2/13/2020 ; Defendant Informed of
                    Rights. Plea of guilty entered as to Christopher Morales (6) Count 1 ;Referred
                    to Probation for Presentence Report (Minute entry documents are not available




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?200278704667679-L_1_0-1                   6/30/2021
Centralized CM/ECF LIVE - U.S. District Court:txwd                          Page 5 of 7
         Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 14 of 16


                      electronically.) (Court Reporter ERO.) (mc4) (Entered: 02/13/2020)
 02/13/2020     260 FINDINGS OF FACT AND RECOMMENDATION on felony guilty plea
                    before the United States Magistrate Judge as to Christopher Morales. Signed
                    by Judge Leon Schydlower. (mc4) (Entered: 02/13/2020)
 02/20/2020     261 NOTICE OF ATTORNEY APPEARANCE Sarah Valenzuela appearing for
                    USA. . Attorney Sarah Valenzuela added to party USA(pty:pla) (Valenzuela,
                    Sarah) (Entered: 02/20/2020)
 03/02/2020     264 ORDER accepting re 260 Findings of Fact on Plea as to Christopher Morales.
                    Guilty plea accepted. Signed by Judge David C Guaderrama. (mc4) (Entered:
                    03/02/2020)
 03/02/2020     265 ORDER as to Christopher Morales, ( Sentencing set for 6/4/2020 09:00 AM
                    before Judge David C Guaderrama,). Signed by Judge David C Guaderrama.
                    (mc4) (Entered: 03/02/2020)
 03/03/2020     270 MOTION to Unseal Document Indictment by USA as to Christopher Morales.
                    (Valenzuela, Sarah) (Entered: 03/03/2020)
 03/19/2020     285 NOTICE OF ATTORNEY APPEARANCE Mallory Josephine Rasmussen
                    appearing for USA. (Rasmussen, Mallory) (Entered: 03/19/2020)
 04/14/2020     294 ORDER RESETTING Sentencing as to Christopher Morales. Sentencing reset
                    for 7/30/2020 09:00 AM before Judge David C Guaderrama,. Signed by Judge
                    David C Guaderrama. (mc4) (Entered: 04/14/2020)
 07/06/2020     323 INITIAL PRESENTENCE REPORT as to Christopher Morales by Officer
                    Andrea Salcido. Objections to the PSR must be submitted directly to the
                    Probation Department. Instructions for viewing the report/worksheet are
                    available here. (Document is available only to the attorney of record and
                    AUSA for 14 days. PLEASE PRINT OR SAVE AS SOON AS DOCUMENT
                    IS OPENED.) (Attachments: # 1) (Minjarez, C.) (Entered: 07/06/2020)
 07/17/2020     328 ORDER RESETTING Video Sentencing as to Christopher Morales
                    Sentencing set for 10/5/2020 10:00 AM before Judge David C Guaderrama,.
                    Signed by Judge David C Guaderrama. (mc4) (Entered: 07/17/2020)
 09/29/2020     338 ADDENDUM TO PRESENTENCE REPORT as to Christopher Morales by
                    Officer Andrea Salcido. Instructions for viewing the report/worksheet are
                    available here. (Document is available only to the attorney of record and
                    AUSA for 14 days. PLEASE PRINT OR SAVE AS SOON AS DOCUMENT
                    IS OPENED.) (Attachments: # 1) (Minjarez, C.) (Entered: 09/29/2020)
 09/29/2020     339 SEALED PRESENTENCE INVESTIGATION REPORT Filed as to
                    Christopher Morales by Officer Andrea Salcido. (Document available to court
                    only) (Attachments: # 1 - 5) (Minjarez, C.) (Entered: 09/29/2020)
 10/05/2020     352 Minute Entry for proceedings held before Judge David C
                    Guaderrama:Sentencing held on 10/5/2020 for Christopher Morales (6), Count
                    (s) 1, Deft sentenced to 72 months imprisonment, 5 yrs S/R, $100 S/A
                    imposed, $0 fine; Count(s) 2, 3, 8, Dismissed on Govt Motion. (Minute entry
                    documents are not available electronically.) (Court Reporter Kathleen Supnet.)




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?200278704667679-L_1_0-1                    6/30/2021
Centralized CM/ECF LIVE - U.S. District Court:txwd                          Page 6 of 7
         Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 15 of 16


                      (mc4) (Entered: 10/07/2020)
 10/06/2020     351 ORDER SETTING as to Christopher Morales, (Restitution Hearing set for
                    12/14/2020 09:00 AM before Judge David C Guaderrama,). Signed by Judge
                    David C Guaderrama. (mc4) (Entered: 10/06/2020)
 10/08/2020     353 JUDGMENT AND COMMITMENT as to Christopher Morales (6), Count(s)
                    1, Deft sentenced to 72 months imprisonment, 5 yrs S/R, $100 S/A imposed,
                    $0 fine; Count(s) 2, 3, 8, Dismissed on Govt Motion. Signed by Judge David
                    C Guaderrama. (mc4) (Entered: 10/09/2020)
 10/08/2020     354 Sealed Statement of Reasons as to Christopher Morales (SOR documents are
                    not available electronically.) (mc4) (Entered: 10/09/2020)
 12/10/2020     357 SEALED DOCUMENT PURSUANT TO E-GOVERNMENT ACT OF 2002
                    filed (mc4) Modified on 12/10/2020 (mc4). (Entered: 12/10/2020)
 12/14/2020     358 Minute Entry for proceedings held before Judge David C
                    Guaderrama:Restitution Hearing as to Christopher Morales held on
                    12/14/2020. Restitution Hearing recessed until 1/4/21 (Minute entry
                    documents are not available electronically.) (Court Reporter Kathleen Supnet.)
                    (mc4) (Entered: 12/15/2020)
 12/15/2020     359 ORDER RESETTING as to Christopher Morales BY ZOOM VIDEO
                    CONFERENCE, (Restitution Hearing reset for 1/4/2021 02:00 PM before
                    Judge David C Guaderrama,). Signed by Judge David C Guaderrama. (mc4)
                    (Entered: 12/15/2020)
 12/17/2020     360 ORDER RESETTING as to Christopher Morales, (Restitution Hearing reset
                    for 1/4/2021 03:00 PM BY ZOOM VIDEO CONFERENCE before Judge
                    David C Guaderrama,). Signed by Judge David C Guaderrama. (mc4)
                    (Entered: 12/17/2020)
 12/30/2020     361 MOTION for Leave to File Sealed Document (Attachments: # 1 Sealed
                    Document) (Mangels, Christopher) (Entered: 12/30/2020)
 12/30/2020           Text Order GRANTING 361 Motion for Leave to File Sealed Document as to
                      Christopher Morales (6) Entered by Judge David C Guaderrama. (This is a
                      text-only entry generated by the court. There is no document associated with
                      this entry.) (gd) (Entered: 12/30/2020)
 01/04/2021     362 SEALED MOTION filed (mc4) (Entered: 01/04/2021)
 01/04/2021     363 ORDER VACATING Restitution Hearing as to Christopher Morales. Signed
                    by Judge David C Guaderrama. (mc4) (Entered: 01/04/2021)
 01/04/2021     364 Sealed Order. Signed by Judge David C Guaderrama. (mc4) (Entered:
                    01/05/2021)
 01/20/2021     374 TRANSCRIPT REQUEST by USA as to Christopher Morales for proceedings
                    held on 10/05/2020 before Judge David C. Guaderrama. (Mangels,
                    Christopher) (Entered: 01/20/2021)
 05/20/2021     428 NOTICE OF ATTORNEY APPEARANCE Sarah Valenzuela appearing for
                    USA. (Valenzuela, Sarah) (Entered: 05/20/2021)




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?200278704667679-L_1_0-1                   6/30/2021
Centralized CM/ECF LIVE - U.S. District Court:txwd                          Page 7 of 7
         Case 4:21-mj-01458 Document 1 Filed on 06/30/21 in TXSD Page 16 of 16


 05/20/2021     429 NOTICE OF ATTORNEY APPEARANCE Mallory Josephine Rasmussen
                    appearing for USA. (Rasmussen, Mallory) (Entered: 05/20/2021)
 05/20/2021     430 NOTICE OF ATTORNEY APPEARANCE Vanessa K. Brown appearing for
                    USA. (Brown, Vanessa) (Entered: 05/20/2021)



                                       PACER Service Center
                                         Transaction Receipt
                                            06/30/2021 11:19:41
                    PACER
                                   txsus0288:2650724:0 Client Code:
                    Login:
                                                       Search         3:19-cr-01293-
                    Description:   Docket Report
                                                       Criteria:      DCG
                    Billable
                                   5                   Cost:          0.50
                    Pages:
                                                       Exempt
                    Exempt flag:   Exempt                             Always
                                                       reason:


PACER fee: Exempt




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?200278704667679-L_1_0-1                6/30/2021
